DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 5/6/2022, with respect to claims 1-18 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claims 1-18 have been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 19 (the independent claims of the instant application), though  Baranov et al. (U.S. Patent Application Publication Number 20180117192, from hereinafter “Baranov”) teaches a disinfection system for reusable instruments (abstract) comprising a disinfection chamber (FIGS. 1-2, 5 and 8-10), the disinfection chamber having an interior volume (FIGS. 1-2, 5 and 8-10), at least one radiation source which, when enabled, output a UV disinfecting radiation, the at least one radiation source being suitable for emitting sufficient UV radiation to carry out high-level disinfection (paragraphs 0003, 0031 and 0035), a disinfection controller configured to perform a high-level disinfection process via enablement of the at least one radiation source (abstract, at least) and a disinfection tray device suitable to be placed into the disinfection chamber, the disinfection tray device comprising at least one UV-transparent receptacle for receiving at least an instrument to be disinfected (paragraphs 0031-0035), the at least one receptacle being arranged for a specific orientation and placement of an instrument to be disinfected (paragraphs 0031- 0035) and Danilychev (U.S. Patent Number 5931557, from hereinafter “Danilychev’”) teaches that the at least one instrument is a reusable medical instrument (column 15 lines 29-46), these references fail to teach the alignment limitations included in claims 1 and 19. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881